MAINE	SUPREME	JUDICIAL	COURT	                                          Reporter	of	Decisions	
Decision:	    2017 ME 62 
Docket:	      Pen-16-292	
Submitted	
  On	Briefs:	 January	19,	2017		
Decided:	     April	4,	2017	
	
Panel:	       SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                   HEIDI	VIBERT	
                                          	
                                         v.	
                                          	
                               ANTONIOS	N.	DIMOULAS	
	

PER	CURIAM	

	      [¶1]		Heidi	Vibert	and	Antonios	N.	Dimoulas	never	married	but	had	been	

in	a	long-term,	high-conflict	relationship.		They	are	the	parents	of	two	minor	

children.	 	 Dimoulas	 appeals	 from	 a	 judgment	 of	 the	 District	 Court	 (Bangor,	

Jordan,	 J.)	 awarding	 sole	 parental	 rights	 and	 responsibilities	 and	 primary	

residence	 of	 the	 children	 to	 Vibert,	 while	 granting	 Dimoulas	 supervised	

contact	 conditioned	 on	 his	 submission	 to	 a	 psychological	 evaluation	 and	 the	

results	thereof.		We	affirm	the	judgment.	

                                    I.		CASE	HISTORY	

       [¶2]		The	trial	court	made	detailed	findings	addressing	all	issues	in	this	

parental	 rights	 matter.	 	 Those	 findings	 are	 supported	 by	 the	 evidentiary	

record.	 	 The	 following	 facts	 are	 derived	 from	 the	 trial	 court	 record,	 which	
2	

must	 be	 viewed	 in	 the	 light	 most	 favorable	 to	 the	 trial	 court’s	 judgment.		

See	Sloan	v.	Christianson,	2012 ME 72,	¶	2,	43 A.3d 978.	

        [¶3]	 	 In	 October	 2014,	 after	 Dimoulas	 had	 become	 increasingly	

irrational	 and	 unpredictable,	 resulting	 in	 numerous	 contacts	 with	 law	

enforcement,	 Vibert	 hid	 the	 children’s	 clothing	 in	 plastic	 bags	 behind	 their	

home	 so	 that	 she	 and	 the	 children	 could	 leave	 without	 alerting	 Dimoulas.1		

Vibert	 fled	 with	 the	 children	 to	 New	 Hampshire,	 where	 she	 had	 family	

support.	

        [¶4]	 	 In	 January	 2015,	 Vibert	 filed	 a	 complaint	 in	 Maine	 seeking	 a	

determination	 of	 parental	 rights	 and	 responsibilities.	 	 See	 19-A	 M.R.S.	

§	1653(2)	(2016).		Two	months	later,	the	court	appointed	a	guardian	ad	litem.		

On	 August	27,	2015,	 the	 court	 (Campbell,	 J.)	 held	 a	 hearing	 in	 response	 to	

Vibert’s	emergency	motion	for	interim	relief.		At	the	conclusion	of	the	hearing,	

the	court	orally	stated	its	order	on	the	record,	granting	shared	parental	rights	

and	 responsibilities	 to	 the	 parties	 and	 awarding	 primary	 residence	 of	 the	

children	 to	 Vibert.	 	 The	 court	 awarded	 Dimoulas	 unsupervised	 contact	 on	

alternating	 weekends,	 and	 because	 the	 children	 were	 visiting	 Dimoulas	


   1	 	 The	 guardian	 ad	 litem	 reported	 that	 Dimoulas	 has	 had	 211	 contacts	 with	 local	 law	

enforcement	 since	 1989.	 	 From	 January	 2015	 to	 May	 2015,	 Dimoulas	 was	 involved	 with	 law	
enforcement	 eighteen	 times,	 usually	 as	 the	 complainant	 and	 sometimes	 in	 the	 presence	 of	 the	
children.	
                                                                                                3	

immediately	 after	 the	 hearing,	 the	 court	 specifically	 directed	 Dimoulas	 to	

return	 the	 children	 to	 their	 mother	 on	 September	2,	2015.	 	 The	 written	

version	of	the	court’s	order	was	entered	on	September	3,	2015.	

       [¶5]		On	September	2,	in	direct	violation	of	the	interim	order,	Dimoulas	

refused	to	return	the	children	to	Vibert.		Two	days	later,	Vibert,	accompanied	

by	law	enforcement,	retrieved	the	children	from	Dimoulas.		Although	he	was	

in	 violation	 of	 the	 court’s	 order	 by	 refusing	 to	 return	 the	 children,	 Dimoulas	

testified	 that	 the	 police	 “raided”	 his	 home	 and	 that	 he	 called	 9-1-1	 several	

times	 while	 the	 police	 were	 still	 at	 his	 home	 to	 report	 that	 the	 police	 were	

“kidnapping”	his	children.	

       [¶6]		A	few	days	later,	Dimoulas	drove	to	New	Hampshire	unannounced	

and	took	his	son	out	of	school.		Dimoulas	attempted	to	take	his	daughter	from	

her	 school	 as	 well,	 but	 school	 officials	 refused	 to	 release	 her.	 	 Dimoulas	

brought	his	son	back	to	Maine	and	enrolled	him	in	school.2		He	kept	his	son	for	

several	 days	 without	 notifying	 Vibert	 of	 his	 whereabouts.	 	 At	 the	 time,	

Dimoulas	 was	 subject	 to	 a	 protection	 from	 harassment	 order	 in	 New	

Hampshire,	 and	 his	 conduct	 led	 to	 criminal	 charges	 in	 New	 Hampshire.		


   2		Whenever	the	children	visited	Dimoulas	in	Maine,	he	re-enrolled	them	in	Maine	schools	even	

though	 their	 primary	 residence	 was	 in	 New	 Hampshire	 and	 they	 attended	 school	 in	
New	Hampshire.	 	 School	 officials	 expressed	 concern	 about	 the	 impact	 that	 enrolling	 and	
re-enrolling	the	children	for	a	few	days	at	a	time	had	on	the	children.	
4	

Dimoulas’s	 attorney	 in	 the	 New	 Hampshire	 criminal	 action	 requested	 a	

court-ordered	psychological	exam.	

      [¶7]	 	 The	 parties	 proceeded	 to	 a	 final	 hearing	 in	 the	 parental	 rights	

action	 on	 April	 28,	 2016.	 	 The	 court	 (Jordan,	 J.)	 relied	 on	 the	 guardian	

ad	litem’s	 reports	 and	 testimony	 from	 the	 interim	 hearing	 and	 heard	

testimony	 from	 Vibert,	 Dimoulas,	 and	 Dimoulas’s	 children	 from	 a	 previous	

marriage.	

      [¶8]	 	 The	 court	 found	 that	 Dimoulas’s	 demeanor	 on	 the	 stand	 was	

“somewhat	 unsettling,”	 that	 his	 account	 of	 events	 was	 disconnected	 from	

what	 the	 objective	 information	 demonstrated,	 and	 that	 Dimoulas	 “ha[d]	

shown	a	disturbing	pattern	of	relating	reality	as	he	interprets	it,”	including	his	

description	 of	 a	 wonderful	 relationship	 with	 Vibert	 and	 his	 expressed	 belief	

that	the	interim	hearing	was	a	“sham”	that	was	“staged”	by	both	attorneys,	the	

guardian	ad	litem,	and	the	judge.	

      [¶9]	 	 The	 court	 found	 that	 Dimoulas’s	 testimony	 and	 demeanor	

demonstrated	 that	 he	 felt	 entitled	 to	 make	 all	 the	 decisions	 for	 the	 children	

and	 that	 he	 was	 willing	 to	 co-parent	 “as	 long	 as	 [the	 mother]	 does	 what	 he	

wants.”		The	court	also	found	that	if	Dimoulas	were	given	primary	residence	

or	 shared	 decision-making	 authority,	 he	 was	 unlikely	 to	 foster	 cooperation,	
                                                                                                            5	

contact	 between	 the	 children	 and	 Vibert,	 or	 stability	 for	 the	 children.3	 	 The	

court’s	 findings	 were	 based,	 in	 part,	 on	 Dimoulas’s	 verbal	 and	 emotional	

abuse	 of	 Vibert4	 and	 the	 negative	 effect	 that	 Dimoulas’s	 behavior	 had	 on	 the	

children’s	emotional,	physical,	and	academic	well-being.		The	court	found	that	

Dimoulas’s	 behavior	 was	 unlikely	 to	 change	 without	 some	 form	 of	

psychological	intervention.	

        [¶10]	 	 In	 its	 judgment	 entered	 on	 May	 24,	 2016,	 the	 court	 considered	

the	 best	 interest	 factors	 set	 forth	 in	 19-A	 M.R.S.	 §	 1653(3)	 (2016),	 and	

specifically	 addressed	 factors	 (A)-(K).	 	 In	 particular,	 the	 court	 noted	 that	

(1)	the	 children	 had	 significant	 relationships	 with	 both	 parents	 and	 their	

extended	families;	(2)	Vibert	had	done	well	at	settling	the	children	into	their	

new	 community	 in	 New	 Hampshire	 where	 Vibert	 had	 stable	 relationships;	

(3)	both	 parties	 were	 capable	 of	 giving	 the	 children	 love	 and	 affection;	

(4)	Vibert	 was	 more	 capable	 of	 providing	 appropriate	 guidance	 and	 being	


   3		Conversely,	the	court	found	that	Vibert	was	more	credible	and	that	her	decisions	and	behavior	

were	reasonable.		She	had	made	numerous	efforts	to	co-parent	with	Dimoulas,	to	foster	consistent	
telephone	contact	between	Dimoulas	and	the	children,	and	to	shield	the	children	from	the	parents’	
disputes.	 	 The	 court	 found	 that	 it	 was	 remarkable	 that	 the	 record	 contained	 no	 evidence	 of	 the	
children	 being	 upset	 with	 their	 mother	 and	 that	 this	 was	 likely	 due	 to	 Vibert’s	 appropriate	
behavior.			
	
   4	 	 The	 guardian	 ad	 litem’s	 reports—which	 contained	 observations	 by	 independent	 witnesses,	

school	officials,	and	counselors—confirmed	that	Dimoulas	disparaged	Vibert	in	front	of	the	children	
and	 that	 Dimoulas	 was	 “unable	 to	 separate	 his	 intense	 anger	 [with	 Vibert]	 from	 his	 appropriate	
interaction	 with	 the	 children.”	 	 For	 example,	 Dimoulas	 repeatedly	 called	 and	 texted	 Vibert,	 using	
vulgar	language	and	calling	her	vulgar	names.			
6	

cooperative;	 (5)	 Dimoulas’s	 anger	 with	 Vibert	 interfered	 with	 his	 judgment;	

and	 (6)	 Vibert	 having	 sole	 authority	 over	 decision-making	 would	 provide	

more	stability	for	the	children.	

      [¶11]	 	 Finding	 that	 the	 previous	 award	 of	 shared	 rights	 and	

responsibilities	 and	 unsupervised	 contact	 had	 proven	 to	 be	 an	 unworkable	

arrangement,	 subjecting	 the	 children	 to	 a	 “tug-of-war,”	 as	 demonstrated	 by	

Dimoulas’s	 conduct	 after	 the	 interim	 order,	 the	 court	 awarded	 sole	 parental	

rights	and	responsibilities	and	primary	residence	to	Vibert.	

      [¶12]	 	 The	 court	 granted	 Dimoulas	 supervised	 contact	 on	 alternating	

weekends	and	reasonable	telephone	contact	during	the	week	to	be	monitored	

by	 Vibert.	 	 Dimoulas’s	 contact	 was	 conditioned	 upon	 the	 performance	 and	

results	of	a	psychological	evaluation.		The	court	further	required	Dimoulas	to	

sign	releases	allowing	Vibert	to	present	her	account	of	Dimoulas’s	behavior	to	

the	 psychological	 examiner	 and	 authorizing	 Vibert	 to	 receive	 a	 copy	 of	 the	

examiner’s	report.			

      [¶13]	 	 The	 court	 ordered	 that	 the	 children	 not	 be	 exposed,	 directly	 or	

indirectly,	 to	 behavior	 or	 comments	 that	 disparage	 either	 parent.	 	 The	 court	

also	 made	 findings	 regarding	 the	 parties’	 incomes	 and	 support	 obligations.		

The	court	found	that	Dimoulas	had	not	made	any	child	support	payments,	nor	
                                                                                              7	

other	 court-ordered	 payments,	 and	 that	 Dimoulas’s	 testimony	 that	 he	 was	

unaware	that	he	had	to	make	such	payments	was	not	credible	and	constituted	

further	 evidence	 of	 Dimoulas’s	 disregard	 of	 court	 orders.	 	 As	 such,	 the	 court	

ordered	Dimoulas	to	pay	a	portion	of	Vibert’s	attorney	fees.			

       [¶14]		No	motion	for	further	findings	of	fact	and	conclusions	of	law	was	

filed.	 	 See	 M.R.	 Civ.	 P.	 52.	 	 Dimoulas	 filed	 this	 timely	 appeal.	 	 See	 14	 M.R.S.	

§	1901	(2016);	19-A	M.R.S.	§	104	(2016);	M.R.	App.	P.	2.	

                                   II.		LEGAL	ANALYSIS	

       [¶15]		“When	a	court	determines	parental	rights	and	responsibilities,	it	

applies	 the	 best	 interest	 of	 the	 child	 standard	 as	 set	 forth	 in	 19-A	 M.R.S.	

§	1653(3).”		Grant	v.	Hamm,	2012 ME 79,	¶	6,	48 A.3d 789.		We	review	the	trial	

court’s	factual	findings	for	clear	error	and	its	ultimate	conclusion	for	an	abuse	

of	 discretion.	 	 Id.	 	 “The	 judgment	 of	 the	 trial	 court	 is	 entitled	 to	 very	

substantial	deference	because	the	court	is	able	to	appraise	all	the	testimony	of	

the	 parties	 and	 their	 [witnesses].”	 	 Id.	 	 “[W]e	 review	 the	 record,	 and	

reasonable	 inferences	 that	 may	 be	 drawn	 from	 the	 record,	 in	 the	 light	 most	

favorable	 to	 the	 trial	 court’s	 judgment	 to	 determine	 if	 the	 findings	 are	

supportable	by	competent	evidence.”		Sloan,	2012 ME 72,	¶	2,	43 A.3d 978.	
8	

A.	    Best	Interest	

       [¶16]	 	 Dimoulas	 argues	 that	 the	 court’s	 factual	 findings	 were	 clearly	

erroneous	and	that	the	court	abused	its	discretion	in	its	award	of	sole	parental	

rights	 and	 responsibilities	 and	 primary	 residence	 to	 Vibert.	 	 Dimoulas	

challenges	 many	 aspects	 of	 the	 court’s	 order	 but	 primarily	 argues	 that	 the	

court	erred	by	having	an	unwaveringly	favorable	view	of	Vibert,	discounting	

Dimoulas’s	 claimed	 good	 behavior	 in	 the	 seven	 months	 before	 the	 final	

hearing,	 and	 giving	 too	 much	 weight	 to	 Dimoulas’s	 disregard	 for	 prior	 court	

orders.		These	arguments	are	directed	to	the	weight	and	credibility	the	court	

attached	to	particular	evidence.		On	appellate	review,	“we	will	not	substitute	

our	 judgment	 as	 to	 the	 weight	 or	 credibility	 of	 the	 evidence	 for	 that	 of	 the	

fact-finder	 if	 there	 is	 evidence	 in	 the	 record	 to	 rationally	 support	 the	 trial	

court’s	result.”		State	v.	Connor,	2009 ME 91,	¶	9,	977 A.2d 1003.	

       [¶17]	 	 Here,	 the	 court	 undertook	 a	 comprehensive	 best	 interest	

determination,	see	19-A	M.R.S.	1653(3),	with	all	the	statutory	factors	in	mind	

before	reaching	its	conclusion.		The	court	found	that	the	children	have	strong	

familial	relationships	with	both	Vibert	and	Dimoulas	and	that	both	parents	are	

capable	 of	 giving	 love	 and	 affection	 to	 their	 children.	 	 Most	 important	 to	 the	

safety	 and	 well-being	 of	 the	 children,	 however,	 was	 the	 court’s	 finding	 that	
                                                                                       9	

Dimoulas	was	incapable	of	co-parenting	with	Vibert	and	acting	appropriately	

in	front	of	the	children.		This	finding	was	supported	by	Dimoulas’s	pattern	of	

disregard	 for	 court	 orders	 and	 frequent	 disparagement	 of	 Vibert	 in	 the	

children’s	presence.		In	contrast,	the	court	found	that	Vibert	made	significant	

efforts	to	foster	a	co-parenting	relationship	with	Dimoulas,	making	her	better	

suited	 for	 decision-making	 authority	 and	 providing	 the	 children’s	 primary	

residence.	 	 Therefore,	 the	 court	 did	 not	 commit	 clear	 error	 in	 its	 factual	

findings	 or	 abuse	 its	 discretion	 in	 its	 ultimate	 conclusion.	 	 See	 Bulkley	 v.	

Bulkley,	 2013 ME 101,	 ¶	14,	 82 A.3d 116  (“The	ultimate	 determination	 of	 the	

weight	to	be	given	each	factor	requires	careful	consideration	by	the	court	and	

is	done	on	an	individualized,	case-by-case	basis.”).	

B.	   Psychological	Examination	

	     [¶18]		Dimoulas	argues	that	the	court	abused	its	discretion	by	requiring	

him	 to	 participate	 in	 a	 psychological	 examination	 before	 having	 any	 contact	

with	his	children,	including	contact	by	telephone.		He	contends	that	the	court	

erroneously	relied	on	information	that	was	stale	and	that	the	court	should	not	

have	considered	the	request	for	a	competency	evaluation	in	New	Hampshire	

in	 ordering	 a	 psychological	 evaluation	 in	 Maine.	 	 Furthermore,	 Dimoulas	

argues	 that	 the	 court	 abused	 its	 discretion	 in	 requiring	 Dimoulas	 to	 provide	
10	

Vibert	 with	 the	 results	 of	 his	 psychological	 exam	 because	 it	 would	 contain	

confidential	 information,	 Vibert	 would	 not	 be	 restricted	 from	 further	

disseminating	 that	 private	 information,	 and	 the	 court	 would	 be	 in	 a	 better	

position	to	review	it	in	camera.	

	     [¶19]		Section	1653(3)	affords	the	trial	court	broad	discretion	in	making	

its	best	interest	determination,	so	long	as	children’s	safety	and	well-being	are	

central	 to	 the	 court’s	 decision.	 	 Bulkley,	 2013 ME 101,	 ¶	 13,	 82 A.3d 116.		

“Moreover,	 19-A	 M.R.S.	 §	 1653(3)(N)	 provides	 that	 the	 trial	 court	 has	 the	

discretion	 to	 consider	 all	 other	 factors	 having	 a	 reasonable	 bearing	 on	 the	

physical	 and	 psychological	 well-being	 of	 the	 child.”	 	 Id.	 ¶	 17	 (alterations	

omitted).	 	 Here,	 the	 court	 expressly	 stated	 that	 the	 children’s	 safety	 and	

well-being	 were	 its	 primary	 concern.	 	 The	 court	 found	 that	 many	 persons	

involved	 in	 the	 case—including	 Vibert,	 the	 guardian	 ad	 litem,	 the	 police,	

school	 officials,	 the	 children’s	 therapists	 and	 counselors,	 and,	 most	

importantly,	 the	 children—had	 observed	 Dimoulas’s	 emotional	 and	 erratic	

behavior.	 	 Thus,	 it	 was	 neither	 unreasonable	 nor	 unusual	 for	 the	 court	 to	

order	 a	 psychological	 examination	 and	 require	 disclosure	 of	 the	 results	 to	

Vibert,	 who	 will	 have	 sole	 decision-making	 authority	 for	 the	 children.		

See	Verite	 v.	 Verite,	 2016 ME 164,	 ¶¶	 3-6,	 151 A.3d 1;	Sloan,	 2012 ME 72,	
                                                                                     11	

¶¶	19,	 22,	 43 A.3d 978;	Neudek	 v.	 Neudek,	 2011 ME 66,	 ¶	 3,	

21 A.3d 88;	Malenko	v.	Handrahan,	2009 ME 96,	¶	17,	979 A.2d 1269.		The	trial	

court	 did	 not	 abuse	 its	 discretion	 in	 awarding	 supervised	 contact	 with	 the	

children	to	Dimoulas	conditioned	on	submitting	to	a	psychological	evaluation	

and	disclosing	the	results	to	Vibert.

         The	entry	is:	

                            Judgment	affirmed.		
	
	     	       	       	      	     	
	
Dennis	R.	Hamrick,	Esq.,	Bangor,	for	appellant	Antonios	N.	Dimoulas	
	
Daniel	 A.	 Pileggi,	 Esq.,	 Acadia	 Law	 Group,	 LLC,	 Ellsworth,	 for	 appellee	 Heidi	
Vibert	
	
	
Bangor	District	Court	docket	number	FM-2015-06	
FOR	CLERK	REFERENCE	ONLY